Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  156616                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156616
                                                                    COA: 338877
                                                                    Berrien CC: 2015-005091-FH
  JOHN ANTONYA MOSS,
           Defendant-Appellant.

  _________________________________________/

         On March 6, 2019, the Court heard oral argument on the application for leave to
  appeal the August 21, 2017 order of the Court of Appeals. On order of the Court, the
  application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted. On remand, the Court of Appeals shall specifically address whether a
  family relation that arises from a legal adoption, see MCL 710.60(2) (“. . . After entry of
  the order of adoption, there is no distinction between the rights and duties of natural
  progeny and adopted persons. . .”) (1) is effectively a “blood” relation, as that term is
  used in MCL 750.520b – MCL 750.520e; or (2) is a relation by “affinity,” as that term is
  used in MCL 750.520b – MCL 750.520e, see Bliss v Caille Bros Co, 149 Mich. 601, 608
  (1907); People v Armstrong, 212 Mich. App. 121 (1995); People v Denmark, 74 Mich. App.
402 (1977).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 19, 2019
           t0416
                                                                               Clerk